Order issued August 5, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00329-CR
                       ________________________________________

                        DARIS JERMAINE MITCHELL, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                         Before Justices O’Neill, Francis, and Fillmore

       Based on the Court’s opinion of this date, we GRANT the May 28, 2013 motion of April

E. Smith for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove April E. Smith as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Daris Jermaine Mitchell,

TDCJ No. 1835975, Beto Unit, 1391 FM 3328, Tennessee Colony, Texas, 75880.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE